Allowable Subject Matter
Claims 1-6, 9-10 and 12-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Kim discloses a method comprising: 
receiving, by a wireless device, one or more messages comprising configuration parameters of a plurality of secondary cells (SCells) (Kim, Fig. 4, step 415; paragraph [0074], process of delivering information about carriers to a UE, eNB provides information about carriers to be aggregated to a UE, information includes center frequency, BW, cell ID; configuring the carriers; the terms carrier, cell and CC have the same meaning); 
receiving an SCell activation medium access control element (MAC CE) indicating activation of one or more SCells of the plurality of secondary cells (SCells) (Kim, Fig. 4, Carrier Activation message 420; Fig. 36, DL CC activation 3620; Fig. 37, MAC CE; paragraph [0074], process of activating carriers, aggregating cells; the terms carrier, cell and CC have the same meaning; paragraph [0080], if carrier indicated by carrier indicator of DL assignment has not been activated yet, the DL assignment is a carrier activation command; paragraph [0207], MAC PDU with a carrier activation command); 
monitoring a first downlink control channel of a first downlink bandwidth part of a first SCell of the one or more SCells (Kim, Fig. 9; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx, receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010);
receiving a first downlink control information (DCI) comprising a power saving indication bitmap (Kim, Figs. 9, 10; paragraph [0088], carrier activation command received using DCI format 1C, bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated), wherein:
each bit of the power saving indication bitmap corresponds to an SCell, of the plurality of SCells (Kim, Figs. 9, 10; paragraph [0074], process of activating carriers, aggregating cells; the terms carrier, cell and CC have the same meaning paragraph [0088], carrier activation command received using DCI format 1C, bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated); and 
a value of each bit indicates whether the wireless device monitors a downlink control channel on a downlink bandwidth part of the corresponding SCell (Kim, Figs. 9, 10; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx, receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010); and
the SCell activation MAC CE indicating activation of the first SCell (Kim, Fig. 4, Carrier Activation message 420; Fig. 36, DL CC activation 3620; Fig. 37, MAC CE; paragraph [0074], process of activating carriers, aggregating cells; the terms carrier, cell and CC have the same meaning; paragraph [0080], if carrier indicated by carrier indicator of DL assignment has not been activated yet, the DL assignment is a carrier activation command; paragraph [0207], MAC PDU with a carrier activation command); and
a first bit, of the power saving indication bitmap received in the DCI, corresponding to the first SCell and indicating not to monitor the first downlink control channel (Kim, Fig. 9; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx, receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010).


Kim does not explicitly disclose bits of the power saving indication bitmap in an ascending order of SCell indexes.

Kim ‘186 discloses a method comprising: 
receiving, by a wireless device, one or more messages comprising configuration parameters of a plurality of secondary cells (SCells) (Kim ‘186, Figs. 4, 5, step 415, 525; paragraph [0047], step of delivering information about carriers to a UE, eNB provides information about carriers to be aggregated to a UE, information includes center frequency, BW, cell ID; configuring the carriers; paragraph [0048],  the terms carrier, cell and CC have the same meaning; paragraph [0053]; eNB transmits RRC message including information about the carriers to be aggregated); 
receiving an SCell activation medium access control element (MAC CE) indicating activation of one or more SCells of the plurality of secondary cells (SCells) (Kim ‘186, Figs. 4,7, steps 420, 705; Fig. 22, MAC CE; paragraph [0047], step of activating carriers; paragraph [0048], aggregating cells; the terms carrier, cell and CC have the same meaning); 
receiving a first downlink control information (DCI) comprising a power saving indication bitmap, wherein: each bit of the power saving indication bitmap corresponds to an SCell, of the plurality of SCells (Kim ‘186, Figs. 5, 7, steps 535, 720; paragraph [0051], bitmap to activate or deactivate the downlink carriers, indicating the state of the carriers aggregated for the UE)
the bits of the power saving indication bitmap corresponds to an SCell, of the plurality of SCells (Kim ‘186, Figs. 5, 7, steps 535, 720; paragraph [0051], bitmap to activate or deactivate the downlink carriers, indicating the state of the carriers aggregated for the UE), in an ascending order of SCell indexes (Kim ‘186, paragraph [0057], lowest carrier identifier corresponds to the first bit); and 
a value of each bit indicates whether the wireless device monitors a downlink control channel on a downlink bandwidth part of the corresponding (Kim ‘186, Figs. 5, 7, steps 535, 720; paragraph [0051], bitmap to activate or deactivate the downlink carriers, indicating the state of the carriers aggregated for the UE).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have the bits of the power saving indication bitmap corresponds to an SCell, of the plurality of SCells, in an ascending order of SCell indexes, in the invention of Kim.  The motivation to combine the references would have been to inform the UE of the carrier configuration information.

Kim in view of Kim ‘186 does not disclose, and it would not have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the method of claim 1, to further comprise stopping monitoring the first downlink control channel of the first downlink bandwidth part of the first SCell, with the of a first SCell, with the first SCell maintained as activated, in response to: the SCell activation MAC CE indicating activation of the first SCell and the first bit, of the power saving indication bitmap, corresponding to the first SCell, indicating not to monitor the first downlink control channel.

Dependent claims 2-6, 9-10 and 12-20 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinan (US 2016/0308653) discloses a bitmap that identifies which activated cells are scheduled (see paragraphs [0170]-[0175]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466